DETAILED ACTION
This office action is in response to the communication received on 05/12/2022 concerning application no. 16/313,860 filed on 12/27/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10 – 13, filed 05/12/2022, with respect to specification objections and rejections under 35 USC 112(a) and 112(b) have been fully considered and are persuasive.  The specification objections and rejections under 35 USC 112(a) and 112(b) have been withdrawn. 
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of references does not determine an impedance of tissue. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determination of an impedance of tissue) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The claims currently require “information relating to an impedance characteristic of tissue” (emphasis added).  Ohm’s Law teaches that voltage equals current multiplied by resistance/impedance.  Information related to either voltage or current of a tissue is considered to satisfy the currently presented claim limitations.  Seo discloses that the FET is sensitive to action potentials (voltage) through a relationship between the change in current (IDS) with respect to voltage (VGS) (pg. 118, left column, paragraphs 2 – 4).  Action potentials are a voltage generated by, and indicative of, tissue. 

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 05/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6, 8, 10, 13 – 15, 17, 19 – 23, 25 – 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. “Model validation of untethered, ultrasonic neural dust motes for cortical recording” (herein Seo) in view of Chavan (US 2007/0093875) and Seo et al. “Neural Dust: An Ultrasonic, Low Power Solution for Chronic Brain-Machine Interfaces” (herein Seo 2013) (all cited in the IDS dated 07/17/2019).
With regard to claim 1, Seo discloses an implantable device, comprising: a body 5 mm or less in length in the longest dimension (see scale indicating 5 mm; pg. 119, fig. 6(b)), comprising: (a) an ultrasonic transducer, piezo, configured to emit an ultrasonic backscatter encoding information relating to an impedance characteristic of a tissue based on a modulated current flowing through the ultrasonic transducer (pg. 119; Fig. 6; pg. 122, Section 4.3); and (b) an integrated circuit, CMOS (Fig. 5), comprising: (i) a driver, bias source stimulatory circuit necessarily present to determine impedance, electrically connected to a first electrode, recording site, and a second electrode, distant electrode, wherein the first electrode and the second electrode are configured to be in electrical connection with each other through the tissue (Figs. 3 & 5; pg. 118: Section 2.6 Communication system architecture); (ii) a signal detector, FET, configured to detect an impedance, voltage, or current in a circuit comprising the variable frequency signal source circuit, the first electrode, the second electrode, and the tissue (Fig. 4); and (iii) modulation of the current flowing through the ultrasonic transducer based on the detected impedance, voltage, or current, which generates the backscattered signal (Fig. 4).
Seo fails to disclose that the driver is a variable frequency signal source circuit or a modulation circuit configured to modulate as claimed, and wherein the variable frequency signal source circuit is configured to apply a current or voltage through the tissue at a plurality of different frequencies.
Chavan teaches a variable frequency signal source circuit, stimulatory circuitry 106, wherein the variable frequency signal source circuit is configured to apply a current or voltage through the tissue at a plurality of different frequencies (Fig. 1; [0041, 0057]).
Seo 2013 teaches a modulation circuit, modulator, configured to modulate as claimed (Fig. 7; pg. 8, left column, paragraphs 4 and 5).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of utilizing a variable frequency signal source circuit, wherein the variable frequency signal source circuit is configured to apply a current or voltage through the tissue at a plurality of different frequencies.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo to include utilizing a variable frequency signal source circuit, wherein the variable frequency signal source circuit is configured to apply a current or voltage through the tissue at a plurality of different frequencies, as taught by Chavan and use of a modulation circuit configured to modulate as claimed as taught by Seo 2013, since adjustable effective therapy may require stimulation of neural targets intermittently or continuously to achieve a desired therapeutic outcome and permits use of an ultraminiature as well as extremely compliant system that enables massive scaling in the number of neural recordings from the brain while providing a path towards truly chronic brain machine interface.
Regarding claim 2, Seo in view of Chavan in view of Seo 2013 discloses wherein the signal detector, FET, is electrically connected to the first electrode and the second electrode (Seo: Fig. 4).
With regard to claim 4, Seo in view of Chavan in view of Seo 2013 discloses wherein the signal detector, FET, is configured to detect one or more of an impedance magnitude and an impedance phase angle, both present in the modulated backscattered signal (Seo: Fig. 4).
Regarding claim(s) 6 and 8, Seo in view of Chavan in view of Seo 2013 discloses wherein the signal detector is configured to detect one or more of a voltage magnitude and a voltage phase (Seo: pg. 121; Section 4.3 Measured backscatter signal levels for dust motes match simulation) and one or more of a current magnitude and a current phase (Seo: pg. 118; left column, final paragraph).  Seo discloses that the “modulation of the current is equivalent to a change in effective impedance of the FET.”  As noted for claim 4, Seo detects impedance magnitude and phase.
With regard to claim 10, Seo in view of Chavan in view of Seo 2013 discloses wherein the integrated circuit, CMOS, comprises a digital circuit, front end, configured to transmit a digital signal to the modulation circuit (Seo: Fig. 4) (Seo 2013: Fig. 7), and wherein the digital signal is based on the detected impedance, current, or voltage (Seo: pg. 118: Section 2.6 Communication system architecture). The acquired signal is converted to digital through the ADC in Fig. 7 of Seo 2013 prior to being transmitted to the modulation circuit, modulator.
Regarding claim 13, Seo in view of Chavan in view of Seo 2013 discloses wherein the integrated circuit, CMOS (Seo: Fig. 5), comprises one or more processors and a non-transitory computer-readable storage medium storing one or more programs configured to be executed by the one or more processors, data pre-processing encoding (Seo 2013: pg. 1, right column under System Concept), the one or more programs comprising instructions for determining the impedance characteristic of the tissue based on the detected current or voltage, electrical potential differences are recorded (Seo 2013: pg. 6, left column, first full paragraph).
Regarding claim 14, Seo in view of Chavan in view of Seo 2013 discloses wherein the integrated circuit comprises one or more processors and a non-transitory computer-readable storage medium storing one or more programs configured to be executed by the one or more processors, data pre-processing encoding (Seo 2013: pg. 1, right column under System Concept), but fails to explicitly disclose the one or more programs comprising instructions for determining one or more of an impedance magnitude and an impedance phase angle.  Seo discloses an analog process for determining impedance magnitude and phase, both present in the modulated backscattered signal (Seo: Fig. 4).
One of ordinary skill in the art would have found it obvious to provide for a processor based digital impedance determination rather than an analog process for determining impedance magnitude and phase given the known benefits of applying digital technologies including greater versatility in use for different applications (i.e. a digital, processor-based, device is not designed for a single task) and increased robustness over noise.
	With regard to claim 15, Seo in view of Chavan in view of Seo 2013 discloses wherein the ultrasonic backscatter encodes one or more of an impedance magnitude and an impedance phase angle, both present in the modulated backscattered signal (Seo: Fig. 4).
	Regarding claim 17, Seo in view of Chavan in view of Seo 2013 discloses wherein the ultrasonic backscatter encodes an impedance magnitude spectrum comprising one or more of a plurality of impedance magnitude measurements taken at different current frequencies and a plurality of impedance phase angle measurements taken at different current frequencies, to acquire entire neuronal signal trace, and given the relative amplitude, DC offset and frequency range of these signals, the circuit must operate at a full bandwidth of 0 to 10 kHz with >70 dB of input dynamic range  (Seo 2013: pg. 7, left column) (Seo: pg. 118; left column, final paragraph). Seo discloses that the “modulation of the current is equivalent to a change in effective impedance of the FET.”
	With regard to claim 19, Seo in view of Chavan in view of Seo 2013 disclose wherein the integrated circuit comprises a power circuit, power management (Seo 2013: Fig. 7).
	Regarding claim 20, Seo in view of Chavan in view of Seo 2013 disclose wherein the integrated circuit comprises an analog-to-digital converter (ADC) (Seo 2013: Fig. 7).
	With regard to claim 21, Seo in view of Chavan in view of Seo 2013 disclose wherein the variable frequency signal source circuit is configured to supply a current to the tissue at a plurality of different frequencies at 10 Hz or more, high frequency (0.8 – 10 kHz) action potential (AP) or spiking events (Seo 2013: pg. 6, left column, first full paragraph).
	Regarding claim 22, Seo in view of Chavan in view of Seo 2013 discloses wherein the body has a volume of 5 mm3 or less (Seo: Fig. 6(b)).  Fig. 6(b) of Seo discloses that the longest dimension of the device as shown in a three dimensional photograph is 5 mm and that the piezo is 250 μm3.  Given these data points, it is reasonable to conclude that the entire device occupies a volume of 5 mm3 or less.
	With regard to claim 23, Seo in view of Chavan in view of Seo 2013 discloses wherein the ultrasonic transducer is configured to receive ultrasonic waves that power the implantable device (Seo: Fig. 8; pg. 120; right column).
	Regarding claim 25, Seo in view of Chavan in view of Seo 2013 discloses wherein the ultrasonic transducer is configured to receive ultrasonic waves from an interrogator comprising one or more ultrasonic transducers, interrogator contains multiple independently addressable transducer elements in an array (Seo: pg. 122; left column, first paragraph).
	Regarding claim 26, Seo in view of Chavan in view of Seo 2013 discloses wherein the ultrasonic transducer is a bulk piezoelectric transducer, a piezoelectric micro-machined ultrasonic transducer (PMUT), or a capacitive micro-machined ultrasonic transducer (CMUT) (Seo 2013: pgs. 4 -5; The maximum energy transfer efficiency can be found via a link model consisting of a cascade of two-port networks). A piezoelectric transducer is modeled and, utilizing micromachined acoustic resonators, is explored.
	With regard to claim(s) 27 and 28, Seo in view of Chavan in view of Seo 2013 discloses wherein the implantable device is implanted in a subject, wherein the subject is a human (Seo: pg. 115; Section 2.1; Piezoelectric materials).
 	Regarding claim 32, Seo in view of Chavan in view of Seo 2013 discloses wherein the implanted device is at least partially encapsulated by a biocompatible material, PDMS (Seo: pg. 115; see final sentence in Section 2.1; Piezoelectric materials).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Chavan and Seo 2013 in view of Arbabian et al. (US 2014/0336474, herein Arbabian) (all cited in the IDS dated 07/17/2019).
With regard to claim 24, Seo in view of Chavan and Seo 2013 disclose wherein the ultrasonic transducer is configured to receive ultrasonic waves (Seo: Fig. 8; pg. 120; right column) and selecting a current frequency (Seo: pg. 118, left column, paragraph 3), but fail to disclose that the ultrasonic waves encode instructions.
Arbabian teaches that an ultrasonic wave encodes instructions for an implant, downlink data [0004].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of an ultrasonic wave encoding instructions for an implant.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Seo in view of Chavan and Seo 2013 to include an ultrasonic wave encoding instructions for an implant as taught by Arbabian, since use of ultrasonic waves allows for delivery of effective signals to implantable devices and sensors since acoustic propagation of ultrasonic waves in human tissue can experience significantly lower loss compared to electromagnetic wave propagation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793